19-172
     Bosel v. Garland
                                                                                                                   BIA
                                                                                                         Christensen, IJ
                                                                                                         A205 614 579
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 25th day of March, two thousand twenty-one.
 5
 6   PRESENT:
 7            DENNY CHIN,
 8            RICHARD J. SULLIVAN,
 9            WILLIAM J. NARDINI,
10                 Circuit Judges.
11   _____________________________________
12
13   HOM PRASAD BOSEL,
14            Petitioner,
15
16                      v.                                                                  19-172
17                                                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.*
21   _____________________________________
22
23
24   FOR PETITIONER:                                  Jason Schaffer, Esq., Mungoven &
25                                                    Associates, P.C., New York, NY.
26

     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Merrick B. Garland is automatically
     substituted as Respondent.
 1   FOR RESPONDENT:               Liza S. Murcia , Senior Litigation
 2                                 Counsel; Raya Jarawan, Trial
 3                                 Attorney, Office of Immigration
 4                                 Litigation, United States
 5                                 Department of Justice, Washington,
 6                                 DC.

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner Hom Prasad Bosel, a native and citizen of

12   Nepal, seeks review of a December 18, 2018 decision of the

13   BIA affirming a November 22, 2017 decision of an Immigration

14   Judge (“IJ”) denying his application for asylum, withholding

15   of removal, and relief under the Convention Against Torture

16   (“CAT”).      In re Hom Prasad Bosel, No. A205 614 579 (B.I.A.

17   Dec. 18, 2018), aff’g No. A 205 614 579 (Immig. Ct. N.Y.C.

18   Nov. 22, 2017).     We assume the parties’ familiarity with the

19   underlying facts and procedural history in this case.

20       We review the IJ’s decision as supplemented by the BIA

21   under   the    substantial   evidence   standard,   and   we   review

22   questions of law de novo.         See 8 U.S.C. § 1252(b)(4)(B);

23   Paloka v. Holder, 762 F.3d 191, 195 (2d Cir. 2014).

24

                                      2
 1        Where, as here, the agency found past persecution, an

 2   asylum applicant has a rebuttable presumption of a well-

 3   founded   fear   of    future    persecution.       See   8    C.F.R.

 4   § 1208.13(b)(1). †    The government may rebut that presumption

 5   if it shows, by a preponderance of the evidence, either that

 6   there has been “a fundamental change in circumstances such

 7   that the applicant no longer has a well-founded fear of

 8   persecution in [his or her] country of nationality,” or that

 9   the applicant could avoid future persecution “by relocating

10   to another part of [his or her] country of nationality . . .,

11   and under all the circumstances, it would be reasonable to

12   expect the applicant to do so.”       8 C.F.R. § 1208.13(b)(1)(i)–

13   (ii).   Because we conclude that substantial evidence supports

14   the agency’s relocation finding, we do not reach its changed

15   circumstances    determination.       See INS   v. Bagamasbad,    429

16   U.S. 24, 25 (1976) (“As a general rule courts and agencies

17   are not required to make findings on issues the decision of

18   which is unnecessary to the results they reach.”).

19        The record supports the agency’s conclusion that Bosel

20   could   reasonably    relocate   within   Nepal   to   avoid   future


     † All citations are to the version of the regulations in effect at
     the time of the IJ’s decision.
                                       3
 1   persecution.     See 8 C.F.R. § 1208.13(b)(1)(i)(B); Singh v.

 2   BIA, 435 F.3d 216, 219 (2d Cir. 2006) (“Asylum in the United

 3   States is not available to obviate re-location to sanctuary

 4   in one’s own country.”).      In determining the reasonableness

 5   of relocation, the agency may consider, among other factors,

 6   “whether the applicant would face other serious harm in the

 7   place   of   suggested   relocation;     any   ongoing   civil   strife

 8   within the country; administrative, economic, or judicial

 9   infrastructure;    geographical       limitations;   and    social   and

10   cultural constraints, such as age, gender, health, and social

11   and familial ties.”      8 C.F.R. § 1208.13(b)(3).          The agency

12   considered Bosel’s ability to relocate, noting that he had

13   relocated and remained unharmed for two extended periods in

14   different parts of Nepal.         Bosel relocated to Parbat in

15   August 2005 and remained unharmed but politically active

16   until returning to his hometown in June 2007.              And he lived

17   unharmed in Kathmandu for 20 months before leaving for the

18   United States despite allegations that the Maoists knew his

19   location.    Given that Bosel previously successfully avoided

20   persecution by relocating within Nepal, the agency reasonably

21   concluded that the government rebutted the presumption of


                                       4
 1   future persecution.   See 8 C.F.R. § 1208.13(b)(3); Singh, 435

 2   F.3d at 219.     This conclusion is dispositive of asylum,

 3   withholding of removal, and CAT relief.   See Lecaj v. Holder,

 4   616 F.3d 111, 119–20 (2d Cir. 2010).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court




                                   5